                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

MANUFACTURERS ALLIANCE
INSURANCE COMPANY,

        Plaintiff,
                                                    File No.: 1:18-CV-04013
               v.

ALLERTON CHARTER COACH, INC.,
DENNIS TOEPPEN, AND THE PEOPLE OF
THE STATE OF ILLINOIS EX REL. LISA
MADIGAN, ATTORNEY GENERAL OF THE
STATE OF ILLINOIS,

        Defendants.

       UNCONTESTED MOTION FOR EXTENSION OF TIME TO ANSWER OR
                        OTHERWISE PLEAD

       The Defendants, Allerton Charter Coach, Inc., and Dennis Toeppen, (“Defendants) by

and through its attorneys Schueler, Dallavo & Casieri, respectfully request an extension of time

to November 30, 2018 to respond to Plaintiff’s Complaint. In support thereof, Defendants states

as follows:

       1.      Plaintiff, Manufacturers Alliance Insurance Company (“MAICO”) filed its

Complaint for Declaratory Judgement against the Defendants on June 8, 2018 seeking this

Court’s determination concerning the respective rights and obligations of the parties under two

insurance policies issued by MAICO to Allerton for the policy period of September 1, 2017 to

September 1, 2018: (1) a Commercial General Liability Insurance Policy, Policy No. 301705-08-

44-58-9 (the “CGL Policy”); and (2) a Commercial Business Auto Policy, Policy No. 151705-

08-44-58-9 (the “Business Auto Policy”) (collectively, the “Policies”).
        2.     The Defendants had sought coverage for a lawsuit brought against them captioned

People of the State of Illinois ex rel. Lisa Madigan v. Suburban Express, Inc., et al., 1:18-cv-

02861, in the United States District Court for the Northern District of Illinois, Eastern Division

(the “Underlying Lawsuit”), under both the CGL and the Business Auto Policies, and MAICO

has denied coverage under both Policies.

        3.     On September 26, 2018 this Court granted a motion filed by the Defendants to

have counsel appointed on their behalf and undersigned counsel was appointed to represent

them.

        4.     Undersigned Counsel filed an Appearance on behalf of the Defendants on

October 11, 2018.

        5.     Defendants Counsel has worked diligently to review the underlying allegations of

the lawsuit against the Defendants as well as the Complaint for Declaratory Judgment and

Policies referenced in the action brought by MAICO.

        6.     Counsel has also worked closely with Mr. Toeppen in discussing the underlying

Complaint brought against him by the State and is aware of the ongoing settlement efforts being

undertaken in that case by Judge Wood.

        7.     Counsel has also spoken with Mr. Toeppen regarding another Declaratory

Judgment Complaint brought against him by Hartford Casualty Insurance Company (“Hartford”)

pending before this Court.

        8.     Counsel has also engaged in several discussions with Counsel for MAICO

regarding case status, discovery and possible resolution.




                                                2
        9.      In light of the number of legal matters pending against the Defendants, the

complex coverage matter filed by MAICO, the significance of it to the underlying lawsuit

brought by the State of Illinois and the interrelationship of the facts of the underlying lawsuit to

MAICO’s request for adjudication of its duty to defend, the Defendants request additional time

until November 30, 2018 to answer or otherwise plead to MAICO’s Complaint.

        10.     In addition, for purposes of judicial economy it may be prudent to determine

whether the settlement conference scheduled for the week of November 5 between the State of

Illinois and the Defendants, is successful in resolving the underlying dispute rendering the instant

case moot.

        11.     This motion is being made in good faith for purposes of preparing an adequate

defense, without any purpose of creating undue delay. Granting the extension as requested will

not prejudice the Plaintiff.

        For the reasons stated, the Defendants, Allerton Charter Coach, Inc., and Dennis

Toeppen, respectfully request that the Court grant them an extension of time until November 30,

2018, to file their answer or otherwise plead to the Plaintiff’s Complaint or for such relief as the

Court finds reasonable and just.

                                              Respectfully submitted,

                                              SCHUELER, DALLAVO & CASIERI

                                              /s/ Matthew J. Schueler
                                              An Attorney for Defendants
Matthew J. Schueler
Schueler, Dallavo & Casieri
233 South Wacker Drive, Suite 6150,
Chicago, Illinois 60606
(312) 831-1090
mschueler@sdc-atty.com




                                                 3
                               CERTIFICATE OF SERVICE

       Matthew J. Schueler, an attorney in this cause, certifies that a copy of the foregoing
Defendants’ Motion for Extension of Time to Answer or Otherwise Plead was served upon the
below listed attorneys by the Electronic Case Filing (ECF) system; electronic and regular mail
with proper postage pre-paid this 26th day of October 2018.

David L. Koury                                    Adrian T. Rohrer
BATES CAREY LLP                                   BATES CAREY LLP
191 North Wacker, Suite 2400                      191 North Wacker, Suite 2400
Chicago, Illinois 60606                           Chicago, Illinois 60606
dkoury@batescarey.com                             arohrer@batescarey.com

                                                    /s/ Matthew J. Schueler
                                                    Matthew J. Schueler




                                              4
